UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 03-7106



JOHN R. TAYLOR, JR.,

                                              Plaintiff - Appellant,

          versus


CAPTAIN    JOHNSON,    Shift  Supervisor     at
Pasquotank      Correctional      Institution;
LIEUTENANT GATLING, Lieutenant at Pasquotank
Correctional Institution; CORRECTIONAL OFFICER
BOCA, Correctional Officer at Pasquotank
Correctional    Institution;   D.    M.   TODD,
Assistant    Unit    Manager  at     Pasquotank
Correctional Institution; THOMAS W. STRAHAN,
Superintendent of Programs at Pasquotank
Correctional Institution; GEROTHA R. SPAIN,
Inmate   Grievance   Examiner  at    Pasquotank
Correctional Institution,

                                             Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. Terrence W. Boyle, Chief
District Judge. (CA-03-294-5-BO)


Submitted:   August 28, 2003            Decided:   September 10, 2003


Before NIEMEYER and SHEDD, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.
John R. Taylor, Jr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     John R. Taylor, Jr., appeals the district court’s order

denying relief on his 42 U.S.C. § 1983 (2000) complaint under 28

U.S.C. § 1915(e)(2)(B) (2000). We have reviewed the record and find

that this appeal is frivolous.   Accordingly, we dismiss the appeal

on the reasoning of the district court.   See Taylor v. Johnson, No.

CA-03-294-5-BO (E.D.N.C. June 26, 2003).     We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                          DISMISSED




                                 2